On the 13th day of September, 1938, the grand jury of Franklin County preferred an indictment against this appellant for the violation of section 5004 of the Code 1923, which makes it an offense for any person who sells or conveys any personal property, upon which he has given a written mortgage, lien or deed of trust, and which is then unsatisfied, in whole or in part, without first obtaining the consent of the lawful holder thereof to such sale or conveyance, etc.
The record discloses that the defendant was put to trial on said indictment on the 3rd day of April, 1939, and that the trial resulted in his conviction, the court, (sitting without a jury) assessed a fine of $20, and failing to pay the fine and costs of the proceedings, or to confess judgment therefor, the court sentenced him to perform hard labor for the county for ten days to pay the fine and to 61 days to pay the cost at the rate of 75¢ per day, as the law provides. Judgment of conviction was pronounced and entered from which this appeal was taken.
The appeal is upon the record proper, there being no bill of exceptions. The record, as pertaining to this prosecution, appears regular in all respects. No error being apparent the judgment of conviction from which this appeal was taken must be, and is, affirmed.
We note there is incorporated in this record certain proceedings in the Justice of the Peace Court relating to matters wholly foreign to this case. There was no necessity to incorporate such proceedings in this record, and as there appearing these matters will be treated as surplusage.
Affirmed.